Citation Nr: 9929160	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee, with history of 
medial plica formation, status post history of right knee 
injury, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
hay fever.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1979, and from May 1985 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO, dated in March 
1994 and April 1995.  In March 1994, the RO denied an 
application to reopen a claim of service connection for hay 
fever, and denied claims of service connection for back and 
sinus disorders.  In April 1995, the RO denied a claim for an 
increased rating for service-connected right knee disability.  

The appeal was initially remanded by the Board in September 
1997 for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
manifested by multiple subjective complaints, including 
constant pain and tenderness, and occasional swelling, 
weakness, and giving way, but no objective findings beyond 
slight tenderness to compression of the patella, and 
tenderness of the anterior, posterior, medial and lateral 
aspects of the knee.  There is no clinical evidence of any 
limitation of motion, joint deficiency, swelling, laxity, or 
other functional loss.  

2.  There is no competent medical evidence of a nexus between 
any current back or sinus disorder and the veteran's military 
service.  

3.  Service connection for allergic rhinitis and hay fever 
was denied by an RO rating decision of August 1979; the 
veteran was issued notice of the adverse determination in 
September 1979, but he did not appeal.  

4.  Since the time of the August 1979 RO decision, evidence 
has been received which bears directly and substantially upon 
the issue at hand, and is so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
of service connection for hay fever.  

5.  Hay fever began during the veteran's active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).  

2.  The claim of service connection for back disability is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  The claim of service connection for a sinus disorder is 
not well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303 (1998).

4.  New and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for hay 
fever.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  

5.  Chronic hay fever was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§  3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Right Knee Disorder

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  

Historically, the veteran's right knee disorder has been 
evaluated by analogy, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under Diagnostic Code 5257, a 10 percent rating 
is assigned for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  If these 
symptoms cause "moderate" impairment of the knee, a 
20 percent rating is to be assigned, and a 30 percent rating 
is warranted if the impairment is shown to be "severe."  
Diagnostic Code 5257.

Service connection for "right knee pain, possible mild 
internal derangement," was established in November 1980.  
This decision was based on an October 1980 VA examination 
report, which included negative right knee X-ray studies.  
The current 10 percent evaluation was effectuated by the RO 
in February 1994, only after a VA examiner gave an impression 
of patellofemoral syndrome, with medial plica formation, and 
history of right knee injury.  

The diagnosis provided in January 1994 has not been used or 
given on more recent examinations by VA or private examiners.  
In March 1995, another VA examiner's impression was that of 
traumatic arthritis of the right knee which was "stable with 
quite good range of motion but a predominance of subjective 
features and the suggestion of patellofemoral dysfunction."  
X-ray studies were negative for any abnormality.  While a 
mild right limp was noted, his gait was also observed to be 
on the left side occasionally.  At that time, the veteran was 
able to walk on his toes and heels, with no limitation of 
motion or instability of the right knee joint.  He avoided 
flexing the right knee past 110 degrees when squatting, and 
the flexed position of the right knee was painful when in a 
sitting position.  A single click was noted on examination, 
which was suspected to be patellofemoral.  While the left 
thigh was 1/4 inch smaller than the right, the left knee was 1/4 
inch greater in circumference that the right one.  No 
conclusion was noted.  

On most recent VA examination in January 1998, the impression 
was that there was no objective evidence of right knee 
organic pathology.  The veteran indicated that he worked as a 
supply clerk for the United States Army Reserve, where he was 
required to move boxes weighing from 1 to 100 pounds.  The 
veteran reported continued pain in the medial and lateral 
aspects of the right knee, with anterior pain on frequent 
bending.  On using the stairs, he experienced pain in the 
right popliteal area, with occasional "chills" within the 
knee which made it difficult to bend.  On examination, the 
veteran's gait appeared normal; he had a well-developed 
quadriceps mechanism; there was no evidence of atrophy when 
compared with the left knee; there was full extension of the 
knee and 145 degrees of flexion; and there was no swelling, 
effusion or retropatellar crepitation.  With the knee flexed 
to 30 degrees, the examiner was unable to sublux the patella 
laterally, and attempts to do so caused no undue anxiety.  
While the veteran complained of tenderness in the anterior, 
posterior, medial and lateral aspects of the knee, there was 
no swelling, effusion, or evidence of synovial thickening.  
His knee was stable to varus and valgus stress in extension 
and in 30 degrees of flexion.  Anterior and posterior drawer 
and Lachman's tests were all negative.  X-ray studies of the 
right knee revealed no evidence of fracture, dislocation, 
narrowing of the articular cartilage, or osteophyte 
formation.  

The examiner gave the opinion that, if the veteran had any 
right knee weakness, chronic pain, or fatigability (due to 
weakness), then there would be objective evidence of 
quadriceps atrophy.  Because there was no atrophy on 
examination, no such functional impairment was found.  It was 
also noted that, if he in fact had patellofemoral syndrome, 
he would have either retropatellar crepitation and/or 
instability, which he did not have.  The examiner noted that 
determining functional loss due to pain by history is 
notoriously inaccurate, and cannot be quantified or verified 
by physical examination.  

A private treatment summary of March 1998 shows that the 
veteran gave a history of right knee pain since 1975, with 
occasional giving way and swelling.  On physical examination, 
there was no joint effusion; Lachman's testing was negative 
and the knee was stable to varus and valgus stress; anterior 
and posterior drawer and pivot shift testing were negative; 
there was point tenderness along the medial joint line, with 
pain on McMurray's testing along the medial joint line.  The 
veteran was non-tender about the lateral joint line.  Slight 
tenderness to compression of the patella was noted.  X-rays 
revealed preserved joint spaces, possible small 
osteochondroma at the very back of the posterior femur.  An 
impression was "probable" medial meniscus tear, and 
patellofemoral pain.  

As noted above, a 10 percent rating is granted for slight 
recurrent subluxation or lateral instability.  The evidence 
described above makes it clear that laxity of the joint has 
not been objectively confirmed.  Indeed, the veteran's knee 
has been stable to both varus and valgus stresses.  
Consequently, the Board finds that a greater rating based on 
subluxation or instability is not warranted.  

Even if the veteran's knee disability was analyzed on the 
basis of disabling limitation of motion, a separate 
compensable rating would not be warranted.  Under Diagnostic 
Code 5260, a 10 percent rating is provided for limitation of 
flexion of the leg to 45 degrees.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Diagnostic Code 5260.  
Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating, and extension 
limited to 15 degrees warrants a 20 percent rating.  
Diagnostic Code 5261.  As the veteran is shown to have full 
extension of the right knee, and flexion to 145 degrees, 
Diagnostic Codes 5260 and 5261 provide no basis for a 
compensable rating.  Even with consideration of the factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59, to include 
the holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), a compensable rating is not assignable.  As noted 
above, objective examinations of the veteran have failed to 
disclose evidence of weakness, easy fatigability, 
incoordination, or flare-ups.  Indeed, the VA examiner in 
January 1998 indicated that there was no quadriceps atrophy 
suggestive of his having any problems such as weakness or 
pain. 

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right knee disability.  In this 
regard, the Board notes that there has been no showing that 
the right knee disorder has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  (The VA and private outpatient treatment evidence 
indicates that the veteran receives treatment for his right 
knee less than once a year, if any.)  In the absence of 
evidence specifically pertaining to the degree of severity of 
service-connected right knee disability which might warrant 
extraschedular consideration, the Board finds that a remand 
for extraschedular consideration is not necessary in this 
case.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Back and Sinus Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

In regard to the claims of service connection for a back 
disability and for a sinus disorder, the initial question 
that must be answered is whether these claims are well 
grounded.  In this regard, the veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded.  
That is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id. 

The veteran's service medical records show that he was seen 
as early as September 1976 for what was described as sinus 
drainage.  Sinus drainage and congestion were noted 
periodically thereafter during the veteran's first period of 
active military duty.  Although records dated in 1996 and 
1997 show treatment for sinusitis, there is no opinion 
evidence linking the more recently shown sinusitis to the 
problems the veteran experienced during military service.  
Consequently, this claim of service connection is not well 
grounded.  Caluza, supra.  

Although treatment for a current back disorder is shown by 
the evidence of record, and while the veteran claims to have 
injured his back during active military service, no evidence 
of a nexus to service has been submitted.  Recent treatment 
for complaints of chronic low back pain secondary to 
degenerative joint disease, and cervical (neck) spondylosis, 
with burning pain along the medial border of the scapula, is 
shown.  See VA treatment records dated in February 1997 and 
May 1998, and private treatment records dated in March 1998.  
On treatment in February 1997, the veteran gave a two-week 
history of severe back muscle spasms, and he refused to 
participate in a pain management program, saying that the 
back pain was not so distressing as to miss any work. 

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding medical issues.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As a layperson, without 
the appropriate medical training and expertise, he is not 
competent to render an opinion on a medical matter, such as a 
diagnosis or etiology.  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

While the veteran asserts that he injured his back in 
service, without competent nexus evidence, i.e., medical 
evidence of a nexus between current back disability and the 
veteran's prior service, his assertions alone are not 
sufficient to establish his claim as well grounded.  Id.; 
Savage v. Gober, 10 Vet. App. 488, at 498 (1997).  
Additionally, the presumption of service incurrence or 
aggravation in 38 C.F.R. § 3.307 (1998) is not helpful to the 
veteran because evidence has not been received showing that 
arthritis affecting the back was evident within a year of the 
veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.  As such, the claims of service connection 
for back disability and sinusitis are not well grounded, 
specifically for lack of nexus evidence linking any current 
disorder to his military service.  

III.  Hay Fever

By RO decision of August 1979, the RO denied service 
connection for allergic rhinitis and hay fever.  The veteran 
was notified of this determination, but did not initiate an 
appeal within one year.  38 C.F.R. § 19.118 (1979).  
Consequently, the current claim of service connection for hay 
fever may be considered on the merits only if new and 
material evidence has been submitted since the time of the 
August 1979 adjudication.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a) (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1998); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F.3d 
1356, 1359-64 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Second, if, and only if, the Board determines that 
the evidence is new and material, the claim is deemed to have 
been reopened and the claim is evaluated on the basis of all 
of the evidence, both new and old.  See Manio, 1 Vet. App. at 
145.  The two-step analysis involves two questions:  (1) Is 
the newly presented evidence "new," that is, not of record 
at the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," i.e., is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

It is initially noted in April 1981, the RO denied the 
veteran's reopened claim for service connection for hay 
fever.  However, notice of that determination made no mention 
of the denial of the hay fever claim.  Accordingly, no proper 
notice was issued regarding his reopened claim, and the April 
1981 RO rating decision is not final as to the denial of 
service connection for hay fever.  In determining whether new 
and material evidence has been submitted, the Board now must 
consider all the evidence submitted after the August 1979 
rating decision, including that which was of record at the 
time of the April 1981 non-final decision.  Evans, supra.  

The evidence available at the time of the RO's last prior 
final decision to disallow, dated in August 1979, included 
service medical records and the veteran's June 1979 claim for 
service connection.  The service medical records reveal no 
disorders noted on report of physical examination at entry 
into service in January 1975; a report of medical history 
indicates a history of "mild" hay fever and occasional 
nasal congestion.  

Complaints of hay fever are show throughout his first period 
of service, starting from June 1975, and from September 1976 
through 1978.  While a history of seasonal rhinitis was noted 
in June 1975, additional notation was made in September 1976 
that he had "some nasal [symptoms] all year long however."  
In October 1976, he requested a allergy consultation at 
Bethesda Naval Hospital.  In November 1976, the veteran was 
seen for complaints of increased symptomatology, including 
swollen and watery eyes, sneezing, cough, headache, and 
stuffy nose.  The examiner noted that the veteran had had 
these symptoms for the previous 9 years, but that he had had 
"marked worsening over the last 2-3 years."  The impression 
was atopic rhinitis, secondary to the aforementioned 
allergens.  The veteran was recommended for, and completed, 6 
months of desensitization therapy.  In September 1978, the 
veteran was noted to have received allergy shots from a 
private allergist over the previous 1 and 1/2 years, with some 
minimal improvement, but with a worsening of symptoms since 
he went off his allergy shots a month earlier.  On 
examination at separation from service, a summary of defects 
and diagnoses included notation of allergy shots for trees, 
grass, weeds and dust mites.  

The evidence submitted since the August 1979 RO rating 
decision includes three lay statements dated and received at 
the RO in April 1981.  These lay statements show that the 
veteran's hay fever symptoms appeared to be worse upon his 
return from service in 1979, than when he entered in 1975.  

At his May 1996 personal hearing, the veteran testified that 
he continued to experience symptoms of hay fever, that he 
continued to take medications for control of his symptoms, 
but with little success.  VA treatment records dated in 1996 
and 1997 show continued treatment for rhinitis and associated 
symptoms, including post-nasal drip.  

The evidence associated with the claims file since the RO's 
August 1979 decision tends to show that the veteran continued 
to experience hay fever that was noted in service.  The lay 
evidence, received subsequent to the August 1979 RO rating 
decision, when viewed in light of the evidence previously of 
record-including the service medical records which show 
significant treatment for hay fever symptoms--tends to 
indicate that the veteran's hay fever first became 
chronically disabling in service, or that hay fever symptoms 
appear to have been chronic upon his discharge from service, 
as compared to his observable symptoms prior to his entry 
into service.  This sort of lay evidence was not of record at 
the time of the last prior final decision in August 1979.  In 
view of this, the Board concludes that this evidence is both 
new and material.  

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered anew.  In 
determining whether a particular disorder was either incurred 
in or aggravated by service, applicable laws and regulations 
require that each veteran be considered to have been in sound 
condition when examined for service, except as to defects, 
infirmities, or disorders "noted" at entrance into service, 
or where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998); see also, 
Vanerson v. West, 12 Vet.App. 254 (1999). 

The regulations provide additional detail regarding 
considerations pertinent to the determination of a veteran's 
condition on entry into active duty.  Specifically, the 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions, see § 3.304(b), supra, but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304 (b)(1).  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  Id.  They should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  Id.  

While a history of "mild" hay fever was noted at entry, no 
hay fever was in fact found on physical examination.  
Accordingly, and in light of the additional evidence of 
record, including the April 1981 lay statements, the Board 
finds that the presumption of sound condition at entry into 
service has not been rebutted by clear and unmistakable 
evidence to the contrary.  This is so despite occasional 
entries in service medical records noting a long (pre-
service) history of allergies.  The Board notes that the 
Court's observation in Vanerson, that the term 
"unmistakable" within the "clear and unmistakable" 
standard for rebutting the presumption of sound condition at 
entry, "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  See WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. ed. 1988)."  It this instant case, 
the record does not contain the clear and unmistakable 
evidence required, pursuant to 38 C.F.R. § 3.304(b), to rebut 
the presumption of sound condition at entry.  In other words, 
little to nothing was known as to whether the veteran 
actually experienced hay fever prior to service, except the 
veteran's own lay opinion that he had.  This does not amount 
to clear and unmistakable evidence.  Consequently, given the 
continuity of symptoms since service, the Board finds that a 
grant of service connection is warranted.

It is also noted that the basis of the August 1979 appears to 
have been that hay fever and allergies were a congenital 
defect for which service connection may not be granted.  
Under VAOPGCPREC 82-90 (1990), service connection may be 
granted for disease, but not defects, of congenital, 
developmental, or familial origin, if the evidence 
establishes that the disease in question was incurred in or 
aggravated by service.  In the instant case, the Board finds 
that the service medical records show that hay fever disorder 
was not "noted" at entry into service, and that the 
veteran's hay fever first became clinically evident in 
service, so as to warrant service connection.  The April 1981 
lay statements add to that which was already demonstrated by 
the service medical evidence themselves.  Accordingly, 
service connection is warranted for chronic hay fever.   


ORDER

An evaluation in excess of 10 percent for service-connected 
right knee disability is denied.  

Service connection for a back disability or sinus disorder is 
denied.  

Service connection for chronic hay fever is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

